Case 8:19-cv-01654-WFJ-AAS Document 12 Filed 09/03/19 Page 1 of 1 PageID 44




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 JAMES SCHUSTER,

        Plaintiff,

 v.                                                 CASE NO.: 8:19-cv-01654-WFJ-AAS

 TWILIO, INC.,

        Defendant.

                           NOTICE OF PENDING SETTLEMENT

       PLAINTIFF, James Schuster, by and through his undersigned counsel, hereby submits

this Notice of Pending Settlement and states that Plaintiff, James Schuster, and Defendant, Twilio,

Inc., have reached a settlement with regard to this case and are presently drafting, finalizing, and

executing the settlement and dismissal documents. Upon execution of same, the parties will file

the appropriate dismissal documents with the Court.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this September 03, 2019, a true and correct copy of the

foregoing was filed with the Clerk of the Court and served on the parties of record using the

CM/ECF system.

                                                Respectfully submitted,

                                              /s/ William “Billy” Peerce Howard, Esq.
                                              William "Billy" Peerce Howard, Esq.
                                              Florida Bar No.: 0103330
                                              Billy@TheConsumerProtectionFirm.com
                                              The Consumer Protection Firm
                                              4030 Henderson Boulevard
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Attorney for Plaintiff
